Citation Nr: 1316235	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-10 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right knee osteoarthritis, to include as secondary to the service-connected chronic Achilles tendonitis, left heel.

2.  Entitlement to service connection for left knee osteoarthritis, to include as secondary to the service-connected chronic Achilles tendonitis, left heel.

3.  Entitlement to service connection for right hip osteoarthritis, to include as secondary to the service-connected chronic Achilles tendonitis, left heel.

4.  Entitlement to service connection for left hip osteoarthritis, to include as secondary to the service-connected chronic Achilles tendonitis, left heel.

5.  Entitlement to service connection for a back injury, claimed as degenerative arthritis, to include as secondary to the service-connected chronic Achilles tendonitis, left heel.



REPRESENTATION

Appellant represented by:	Jacques DePlois, Attorney At Law


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2013, the Board referred the Veteran's claim to a specialist affiliated with the Veterans Health Administration (VHA) for an opinion.  That opinion was received in March 2013, and the opinion is sufficient on which to base a decision at this time.  A copy has not been provided to the Veteran or his attorney.  However, given that the outcome of this decision is fully favorable to the Veteran, there is no prejudice.


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the right knee was caused and aggravated by his service-connected chronic Achilles tendonitis, left heel.

2.  The Veteran's degenerative arthritis of the left knee was caused and aggravated by his service-connected chronic Achilles tendonitis, left heel.

3.  The Veteran's degenerative arthritis of the right hip was caused and aggravated by his service-connected chronic Achilles tendonitis, left heel.

4.  The Veteran's degenerative arthritis of the left hip was caused and aggravated by his service-connected chronic Achilles tendonitis, left heel.

5.  The Veteran's degenerative arthritis and disc disease of the lumbar spine were caused and aggravated by his service-connected chronic Achilles tendonitis, left heel.


CONCLUSIONS OF LAW

1.  The Veteran's degenerative arthritis of the right knee was caused and aggravated by his service-connected chronic Achilles tendonitis, left heel.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).  

2.  The Veteran's degenerative arthritis of the left knee was caused and aggravated by his service-connected chronic Achilles tendonitis, left heel.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).  

3.  The Veteran's degenerative arthritis of the right hip was caused and aggravated by his service-connected chronic Achilles tendonitis, left heel.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).  

4.  The Veteran's degenerative arthritis of the left hip was caused and aggravated by his service-connected chronic Achilles tendonitis, left heel.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).  

5.  The Veteran's degenerative arthritis and disc disease of the lumbar spine were caused and aggravated by his service-connected chronic Achilles tendonitis, left heel.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Direct service connection may not be granted without medical evidence of a current disability, medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2012); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Analysis

The Veteran contends that he suffers from disorders of the back, bilateral knees, and bilateral hips, as secondary to a service-connected disability (chronic Achilles tendonitis, left heel).  Specifically, the Veteran claims that his left heel disability results in an altered gait, which in turn caused, or aggravated, his claimed disorders.

At the outset, the Board notes that the evidence of record does contain diagnoses of degenerative joint and disc disease of the lumbar spine, lumbosacral strain, osteoarthritis of the bilateral knees, and bilateral arthritic narrowing of the hips.  While there are numerous medical reports of record which address these conditions, the Board will concentrate on the three most recent pertinent reports.

A private medical report, authored in July 2012 by a Registered Nurse, noted a review of the Veteran's claims file, and also included an in-depth recitation of the medical evidence of record.  She noted that during the Veteran's April 1996 VA examination, an occasional limp was noted, and that he was diagnosed with chronic left ankle tendonitis with loss of range of motion, and lumbosacral strain with superimposed degenerative disc disease.  It was further noted that a May 1998 consult indicated that the Veteran continued to have left heel problems, and that this disability would affect his low back by altering his gait.  She indicated that, generally, the Veteran's record was replete with chronic left ankle pain, symptomatic peripheral neuropathy, back pain, hip pain, knee pain, and leg length inequality.  She went on to state that the Veteran had an abnormal gait, with multiple conditions that can cause such a discrepancy.  She noted that normal gait is a combination of postures and muscle activities which produce forward motion with minimal energy expenditure, and that the trunk, pelvis, hip, knee, ankle, and toes are involved in the normal gait cycle.
      
The provider stated that leg length inequality, peripheral neuropathy, back pain, hip pain, knee pain, and ankle pain were all contributing factors to consider when determining the root cause of the Veteran's gait abnormality.  She further indicated that it was impossible to determine with certainty which of the above conditions was the primary cause of his altered gait.  However, she indicated that the loss of the range of motion at the Veteran's left ankle, and specifically loss of dorsiflexion, equated to the heel being raised from the ground earlier in the stance phase of the gait, which created an altered gait.  As such, she opined that the Veteran's service-connected disability is at least as likely as not related to his altered gait.
      
Following a VA examination in November 2012, the examiner determined that the Veteran's disorders of the back, knees, and hips were not caused by, or the result of, the Veteran's chronic Achilles heel tendonitis.  In support of that position, the examiner maintained that the instability caused by his service-connected disability was not a significant cause.  Instead, his osteoarthritis of the knees and hips was related to the aging process, and his back disorder related to multiple falls as a result of these processes.  
      
First of all, the Board initially notes that the phrase "caused by, or the result of," is not an accurate, legal reflection of the term "aggravation."  Instead, the term "aggravated" in the above context refers to a permanent worsening of the underlying condition.  Second, the examiner did not provide a rationale for the statement that the Veteran's service-connected disability was not a significant cause for an altered gait.  Medical principles such as lack of range of motion, cited by the private provider, were not addressed.  Third, there is no support for the blanket statement that the Veteran's osteoarthritis was secondary to aging, without a discussion of other, potentially relevant factors.  Finally, the term "significant," used by the examiner, is not an appropriate measure of aggravation.  Any permanent worsening above the baseline level of disability may result in an aggravation of a disability.

Previously, the Board found that this VA examination and opinion was inadequate in critical respects.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Regarding the private opinion of record, while the provider included a thorough recitation of the record, and supported her opinion with a complex medical rationale, her opinion was ultimately equivocal in nature, and therefore, it is also inadequate for evaluation purposes.

As such, the Board requested an opinion from a VHA specialist in February 2013.  The pertinent question in the Board's mind, at that time, was whether the Veteran's back, bilateral hip or bilateral knee disorders had been aggravated by his service-connected left ankle disability.

A VHA opinion was received in March 2013.  A thorough review of the file was conducted.  The VHA specialist opined that the Veteran's current disorder of the lumbar spine, which medical evidence has identified as both degenerative arthritis and disc disease, and degenerative arthritis or osteoarthritis of each knee and of each hip, were in part proximately caused by and aggravated by the altered gait, which a patient would experience if he had inflammation of the Achilles tendon in service (as documented) and if he had inflammation outside of service (as reported by relatives).  His rationale was that the left Achilles tendonitis, which was amply demonstrated to exist in service by the Veteran's multiple visits and was amply acknowledged to exist by examination and X-rays in the recent past, does and did alter the Veteran's gait.  He explained further that the fact that each of the conditions of the spine, the knees, and the hips are multifactorial does not lessen the role of the left Achilles tendonitis in leading to abnormalities of gait and partial cause and partial aggravation of the conditions of the lumbar spine, the bilateral knees, and the bilateral hips.  

The Board finds that the March 2013 VHA opinion is the most probative opinion of record.  The July 2012 private opinion and November 2012 VA opinion are flawed for the reasons previously stated.  Thus, based on the positive findings of the January 2013 opinion, along with the Veteran's competent and credible assertions, that his service-connected left heel disability results in an altered gait, which caused or aggravated his current back, bilateral knee and bilateral hip disorders, the Board finds that service connection for a right and left knee osteoarthritis, right and left hip osteoarthritis, and degenerative arthritis and disc disease of the lumbar spine, is warranted.











ORDER

Service connection for right knee osteoarthritis is granted.

Service connection for left knee osteoarthritis is granted.

Service connection for right hip osteoarthritis is granted.

Service connection for left hip osteoarthritis is granted.

Service connection for degenerative arthritis and disc disease of the lumbar spine is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


